EXHIBIT 10.1

﻿

EIGHTH COMMITMENT AMENDMENT TO

LOAN SALE AND SERVICING AGREEMENT

﻿

THIS EIGHTH COMMITMENT AMENDMENT TO LOAN SALE AND SERVICING AGREEMENT (this
“Eighth Amendment”), dated as of April 6,  2018, is entered into by and among
BBCV Receivables-Q 2010 LLC,  a Delaware limited liability company, as seller
(the “Seller”),  Quorum Federal Credit Union,  a federally chartered credit
union, as buyer (the  “Buyer”), Vacation Trust, Inc., a Florida Corporation, as
Club Trustee (the “Club Trustee”), U.S. Bank National Association, a national
banking association, as custodian and paying agent  (the “Custodian”), Bluegreen
Vacations Corporation, a Florida corporation, as servicer (the “Servicer”), and
Concord Servicing Corporation, an Arizona corporation, as backup servicer (the
“Backup Servicer”).

﻿

RECITALS

﻿

WHEREAS,  the Buyer, the Seller, the Servicer, and the Backup Servicer have
previously entered into that certain Loan Sale and Servicing Agreement, dated as
of December 22, 2010, as amended by that certain Omnibus Amendment, dated as of
May 3, 2011, that certain Omnibus Amendment No. 2, dated as of February 7, 2012,
that certain First Commitment Amendment, dated as of March 1, 2012,  that
certain Second Commitment Amendment, dated as of January 31, 2013, that
certain Third Commitment Amendment dated as of April 1, 2014, that certain First
General Amendment, dated as of April 1, 2014, that certain Fourth Commitment
Amendment, dated as of November 1, 2014, that certain Fifth Commitment
Amendment, dated as of December 23, 2014, that certain Omnibus Amendment No. 3,
dated as of June 30, 2015,  that certain Sixth Commitment Amendment, dated as of
July 1, 2015, that certain Seventh Commitment Amendment, dated September 1,
2016, and that certain Omnibus Amendment No. 4, dated as of June 30, 2016 (as
may be amended, supplemented or restated from time to time, the “Loan Sale and
Servicing Agreement”).

﻿

WHEREAS,  Standard Definitions are attached to the Loan Sale and Servicing
Agreement at Annex A (the “Standard Definitions”). 

﻿

WHEREAS, the parties hereto desire to modify the Loan Sale and Servicing
Agreement as set forth in this Eighth Amendment.

﻿

WHEREAS, capitalized terms used herein not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Sale and Servicing Agreement.

﻿

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows: 

﻿

1. Amendment of Standard Definitions.  



 

BBCV 8th Commitment Amendment1

--------------------------------------------------------------------------------

 

(a)



The following definitions shall replace the corresponding definition in the
Standard Definitions:

﻿

“Commitment Period” shall mean the period commencing on January 1, 2018 and
continuing until June 30, 2020.

﻿

“Commitment Purchase Period” shall mean the period commencing on January 1, 2018
and continuing until September 30, 2018.


"Facility Termination Date" shall mean the first date following December 31,
2032,  on which, if all Net Investment Amounts for all Sale Date Loan Pools
sold by the Seller to the Buyer pursuant to the Agreement have not previously
been reduced to zero, all Net Investment Amounts for all Sale Date Loan Pools
sold by the Seller to the Buyer pursuant to the Agreement shall be reduced to
zero pursuant to Section 4.3(a) of the Agreement or by sale or otherwise.

﻿

"Reacquisition Date" shall mean, with respect to the reacquisition of the First
Aggregate Sale Date Loan Pool, the Second Aggregate Sale Date Loan Pool, the
Third Aggregate Sale Date Loan Pool, the Fourth Aggregate Sale Date Loan Pool or
the Fifth Aggregate Sale Date Loan Pool on or after the First Optional
Reacquisition Date, the Second Optional Reacquisition Date, the Third Optional
Reacquisition Date, the Fourth Optional Reacquisition Date, or the Fifth
Optional Reacquisition Date respectively, the date fixed pursuant to Section
11.3 of this Agreement.

﻿

"Reacquisition Price" shall mean, with respect to the First Aggregate Sale Date
Loan Pool, the Second Aggregate Sale Date Loan Pool, the Third Aggregate Sale
Date Loan Pool, the Fourth Aggregate Sale Date Loan Pool, or the Fifth Aggregate
Sale Date Loan Pool, the sum of the Net Investment Amounts of all Sale Date Loan
Pools comprising the First Aggregate Sale Date Loan Pool, the Second Aggregate
Sale Date Loan Pool, the Third Aggregate Sale Date Loan Pool, the Fourth
Aggregate Sale Date Loan Pool, or the Fifth Aggregate Sale Date Loan Pool
respectively, together with the Program Fee accrued and unpaid thereon at the
applicable Program Fee Rate up to and including the Reacquisition Date.

﻿

(b) The following definitions shall be added to the Standard Definitions:

﻿

"Fourth Aggregate Sale Date Loan Pool" shall mean, on any date of determination,
all Timeshare Loans sold to the Buyer on each Sale Date occurring between June
30, 2015 and December 31, 2017.

﻿

"Fifth Aggregate Sale Date Loan Pool" shall mean, on any date of determination,
all Timeshare Loans sold to the Buyer on each Sale Date occurring after January
1, 2018.

﻿

"Fifth Optional Reacquisition Date" shall mean the first date on which the then
current aggregate Net Investment Amounts in respect of all Timeshare Loans in
the Fifth Aggregate Sale Date Loan Pool is less than or equal to fifteen percent
(15%) of all of the original aggregate Net Investment Amounts in respect of all
of the Timeshare Loans sold in each Sale Date Loan Pool corresponding to the
Fifth Aggregate Sale Date Loan Pool on the related Sale Date.

﻿



 

BBCV 8th Commitment Amendment2

--------------------------------------------------------------------------------

 

2. Section 11.1 of the Loan Sale and Servicing Agreement is hereby deleted in
its entirety and replaced with the following:

﻿

SECTION 11.1. Clean-up Call; Optional Reacquisition; Election to Reacquire. 

﻿

The initial Servicer shall have the option to reacquire not less than all of the
Timeshare Loans in the First Aggregate Sale Date Loan Pool, the Second Aggregate
Sale Date Loan Pool, the Third Aggregate Sale Date Loan Pool, the Fourth
Aggregate Sale Date Loan Pool or the Fifth Aggregate Sale Date Loan Pool any
date after the First Optional Reacquisition Date, the Second Optional
Reacquisition Date, the Third Optional Reacquisition Date, the Fourth Optional
Reacquisition Date, or the Fifth Optional Reacquisition Date respectively, by
payment of an amount equal to the Reacquisition Price (unless amounts in the
Trust Accounts are sufficient to make such payments). 

﻿

3. Section 11.2 of the Loan Sale and Servicing Agreement is hereby deleted in
its entirety and replaced with the following:

﻿

SECTION 11.2. Notice to Buyer.  

﻿

The Servicer shall give written notice of its intention to reacquire the First
Aggregate Sale Date Loan Pool, the Second Aggregate Sale Date Loan Pool, the
Third Aggregate Sale Date Loan Pool, the Fourth Aggregate Sale Date Loan Pool,
or the Fifth Aggregate Sale Date Loan Pool as applicable, to the Buyer at least
fifteen (15) days prior to the Reacquisition Date (unless a shorter period shall
be satisfactory to the Buyer).

﻿

4. Section 11.3 of the Loan Sale and Servicing Agreement is hereby deleted in
its entirety and replaced with the following:

﻿

SECTION 11.3. Notice of Reacquisition by the Servicer.  

﻿

Notices of reacquisition shall be given by electronic transmission and by first
class mail, postage prepaid, mailed not less than fifteen (15) days prior to the
Reacquisition Date, to the Buyer. All notices of reacquisition shall state (a)
the Reacquisition Date, (b) the Reacquisition Price, (c) that the First
Aggregate Sale Date Loan Pool, the Second Aggregate Sale Date Loan Pool, the
Third Aggregate Sale Date Loan Pool, the Fourth Aggregate Sale Date Loan
Pool, or the Fifth Aggregate Sale Date Loan Pool is being reacquired, (d) the
Timeshare Loans comprising the First Aggregate Sale Date Loan Pool, the Second
Aggregate Sale Date Loan Pool, the Third Aggregate Sale Date Loan Pool, the
Fourth Aggregate Sale Date Loan Pool, or the Fifth Aggregate Sale Date Loan
Pool, and (e) that on the Reacquisition Date, the Reacquisition Price shall
become due and payable in respect of the reacquisition of the First Aggregate
Sale Date Loan Pool,  the Second Aggregate Sale Date Loan Pool,  the Third
Aggregate Sale Date Loan Pool, the Fourth Aggregate Sale Date Loan Pool, or the
Fifth Aggregate Sale Date Loan Pool as applicable, and that the Program Fee
shall cease to accrue if payment is made on the Reacquisition Date.

﻿

5. Section 11.5 of the Loan Sale and Servicing Agreement is hereby deleted in
its entirety and replaced with the following:





 

BBCV 8th Commitment Amendment3

--------------------------------------------------------------------------------

 

﻿

SECTION 11.5. Timeshare Loans on Reacquisition Date.  

﻿

Notice of reacquisition having been given as provided in Section 11.2 hereof and
deposit of the Reacquisition Price with the Buyer having been made as provided
in Section 11.4 hereof, the First Aggregate Sale Date Loan Pool, the Second
Aggregate Sale Date Loan Pool, the Third Aggregate Sale Date Loan Pool, the
Fourth Aggregate Sale Date Loan Pool, or the Fifth Aggregate Sale Date Loan Pool
being reacquired shall on the Reacquisition Date, become due and payable at the
Reacquisition Price, and, on such Reacquisition Date, the First Aggregate Sale
Date Loan Pool, the Second Aggregate Sale Date Loan Pool, the Third Aggregate
Sale Date Loan Pool, the Fourth Aggregate Sale Date Loan Pool,  or the Fifth
Aggregate Sale Date Loan Pool, as applicable, shall cease to accrue the Program
Fee. The Buyer shall apply all available funds in the Trust Accounts and the
Buyer shall be paid any remaining portion of the Reacquisition Price by the
Servicer upon transfer of the First Aggregate Sale Date Loan Pool, the Second
Aggregate Sale Date Loan Pool, the Third Aggregate Sale Date Loan Pool, the
Fourth Aggregate Sale Date Loan Pool, or the Fifth Aggregate Sale Date Loan Pool
being purchased by the Servicer or its designee. If the Servicer shall have
failed to deposit the Reacquisition Price with the Buyer, the principal and the
Program Fee with respect to the First Aggregate Sale Date Loan Pool, the Second
Aggregate Sale Date Loan Pool, the Third Aggregate Sale Date Loan Pool, the
Fourth Aggregate Sale Date Loan Pool, or the Fifth Aggregate Sale Date Loan Pool
as applicable, shall, until paid, continue to accrue at the applicable Program
Fee Rate. The Servicer's failure to deposit the Reacquisition Price shall not
constitute a Purchase Termination Event hereunder.

   

6. Choice of Law and Venue. This Eighth Amendment shall be construed in
accordance with the internal laws of the State of New York.

﻿

7. Binding Effect. This Eighth Amendment shall inure to the benefit of and be
binding upon the parties to this Eighth Amendment and their successors and
assigns. 

﻿

8. Counterpart Execution. This Eighth Amendment may be executed in counterpart,
and any number of copies of this Eighth Amendment which in the aggregate have
been executed by all parties to this Eighth Amendment shall constitute one
original.

﻿

9. Time is of the Essence. Time is of the essence in the performance of the
obligations in this Eighth Amendment.

﻿

10. No Third-Party Beneficiary. No third party shall be a beneficiary hereof.

﻿

﻿

[Signatures Appear on Next Page]

﻿

﻿

﻿

﻿

﻿







 

BBCV 8th Commitment Amendment4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment as of
the date set forth above.

﻿

﻿

 

 

THE BUYER:

QUORUM FEDERAL CREDIT UNION

﻿

By: /s/ Bruno Sementilli

﻿

 

Bruno Sementilli,

﻿

 

President and CEO

﻿

 

 

THE SELLER:

BBCV Receivables-Q 2010 LLC

﻿

By: /s/ Allan J. Herz

﻿

 

Allan J. Herz

﻿

 

President and Assistant Treasurer

﻿

 

 

THE SERVICER:

BLUEGREEN VACATIONS CORPORATION

﻿

By: /s/ Anthony M. Puleo

﻿

 

Anthony M. Puleo

﻿

 

Executive Vice President, CFO & Treasurer

﻿

 

 

THE BACKUP SERVICER:

CONCORD SERVICING CORPORATION

﻿

By: /s/ Sonja M. Yurkiw, Esq.

﻿

 

Sonja M. Yurkiw, Esq.

﻿

 

Vice President & General Counsel

﻿

 

 

THE CUSTODIAN:

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as Custodian

and Paying Agent hereunder

﻿

By: /s/ Timothy Matyi

﻿

 

Timothy Matyi

﻿

 

Vice President

﻿

 

 

THE CLUB TRUSTEE:

VACATION TRUST, INC.,

as Club Trustee

﻿

By: /s/ Constance G. Dodd

﻿

 

Constance G. Dodd

﻿

 

President, Treasurer and Secretary

﻿

﻿



 

BBCV 8th Commitment Amendment5

--------------------------------------------------------------------------------